ITEMID: 001-93107
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF PILIPEY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Stanislav Shevchuk
TEXT: 4. The applicant was born in 1946 and lives in the town of Rivne, Ukraine.
5. In March 1976 the Executive Committee of the Rivne Local Council instituted proceedings against the applicant’s father and the applicant’s uncle in the Rivne People’s Court. The Committee sought confiscation of the house owned by them because there had been serious breaches of building regulations. The case was considered on several occasions. On 22 March 1977 the People’s Court ruled that the house should be confiscated. On 28 April 1977 the Rivne Regional Court upheld that judgment. Following that decision the house was confiscated.
6. The applicant’s father died in 1985. In 1990 the Rivne Local Council sold a part of the house (“the disputed property”) to Ms K.
7. On 27 January 1993 the Presidium of the Rivne Regional Court, upon an objection (протест) by its President, quashed the judgment of 22 March 1977 and remitted the case to the same court for fresh consideration.
8. On 12 April 1993 the Rivne Court dismissed a claim lodged by the Executive Committee of the Rivne Local Council.
9. On 24 January 1994 the applicant and Mr P. instituted proceedings against Ms K. and the Executive Committee of Rivne Local Council in the Rivne Court, seeking to have the above-mentioned contract of sale declared null and void and claiming ownership of the disputed property.
10. On 12 April 1994 Mr K., husband of Ms K., lodged a counterclaim, seeking recognition of ownership of the disputed property.
11. On 25 January 1995 Ms S. and Ms Ko. instituted proceedings against Mr and Ms K., claiming ownership of the disputed property.
12. In the period from 26 January 1994 to 3 November 1996 the first-instance court scheduled ten hearings.
13. On 4 November 1996 the court granted a request by the applicant’s lawyer to suspend the proceedings on the ground that the applicant was undergoing treatment. After that date the next hearing was scheduled by the court only for 18 May 1998.
14. On 25 March 1998 Ms. K died. On 18 May 1998 the court decided to suspend the proceedings until Ms K.’s successors joined the proceedings.
15. On 18 March 1999 the court decided to join Mr K. as a defendant in the case. On the same day the court joined the consideration of the above proceedings.
16. Between 19 May 1998 and 22 March 2000 the court scheduled one hearing.
17. Between 23 March 2000 and 15 October 2001 the court scheduled no hearings.
18. On 21 March 2002 the court found against the applicant. In particular, the court found unsubstantiated the applicant’s allegation that he could claim inheritance rights over the disputed property.
19. On 26 June 2002 the Rivne Regional Court of Appeal upheld that judgment.
20. Between 16 October 2001 and 26 June 2002 the first-instance court and the court of appeal scheduled six hearings. Four hearings were adjourned on account of the one of the parties’ failure to appear or at their request.
21. On 22 January 2003 the Supreme Court dismissed an appeal in cassation by the applicant.
VIOLATED_ARTICLES: 6
